Upon a reconsideration of this cause, we discover no new question presented for discussion. We rest content with our original opinion on the merits.
In entering the judgment here, the case was reversed and remanded, overlooking for the moment that the trial was had on an agreed statement of facts, in which case it is usual to render the judgment here which the lower court should have rendered. No reason now appears why the usual rendition of judgment should not be entered. Of our own motion we modify the former judgment of reversal and render a final judgment here for the state, rather than remand the case. It is so ordered.
The amount due on October 15, 1936, is $15,466.69.
Reversed and rendered.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.